        Case 5:19-cv-00110 Document 1 Filed on 07/30/19 in TXSD Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF TEXAS
                                          LAREDO DIVISION

     UNITED STATES OF AMERICA,                            §
                                                          §
                       Plaintiff,                         §
                                                          §
     versus                                               §      Civil Action ______________
                                                                               L-19-110
                                                          §             (CDCS: 2015A33840)
     Patricia Garza,                                      §
                                                          §
                       Defendant.                         §


                                                   Complaint
1.       Jurisdiction. The district court has jurisdiction because the United States is a party. See

         U.S. CONST., art III, § 2, and 28 U.S.C. § 1345.

2.       Venue. The defendant resides in Webb County, Texas, and may be served with process at

         2406 S Louisiana Avenue, Laredo, TX 78046.

3.       The Debt. The debt owed to the United States arose through a promissory note.

         The debt on the date of the Certificate of Indebtedness was:

         A.       Current principal                                              $           3,696.67

         B.       Interest (capitalized and accrued)                             $           3,785.33

         C.       Administrative fees, costs, penalties                          $            400.00
                  (Including $400.00 Filing fee)


         D.       Attorney's fees                                                $            785.00

         E.       Balance due                                                    $           8,667.00


         F.       Prejudgment interest accrues at 3.28% per annum being $0.33 per day.


         G.       The current principal in paragraph 3 A is after credits of $831.99.
     Case 5:19-cv-00110 Document 1 Filed on 07/30/19 in TXSD Page 2 of 2



4.   Default. The United States has demanded that the defendant pay the indebtedness,

     and the defendant has failed to pay it.

5.   Prayer. The United States prays for judgment for:

     A.      The sums in paragraph 3, pre-judgment interest, administrative costs, and post-
             judgment interest.

     B.      Attorney's fees; and,

     C.      Other relief the court deems proper.

                                               Respectfully submitted,

                                               CERSONSKY, ROSEN & GARCÍA, P.C.


                                       By:________________________________
                                            /s/ M. H. Cersonsky
                                           M. H. Cersonsky, TBN: 04048500
                                           1770 St. James Place, Suite 150
                                           Houston, Texas 77056
                                           Telephone: (713) 600-8500
                                           Fax: (713) 600-8585

                                               Attorneys for Plaintiff
Case 5:19-cv-00110 Document 1-1 Filed on 07/30/19 in TXSD Page 1 of 1
